internal_revenue_service number release date index number -------------------------------------------------- ----------------------------------------------------------- ----------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-126067-14 date date legend debtor -------------------------------------- ------------------------------------ trust ------------------------------------------------------------- ------------------------------------------------------------- ----------------------- date1 ------------------ date2 ----------------------- date3 ----------------- date4 ------------------------ date5 ----------------------- date6 ----------------------- date7 ------------------ date8 ----------------------- date9 ----------------------- year1 ------ year2 ------ plr-126067-14 year3 ------ a --- dear ----------------- this responds to a letter dated date submitted on behalf of trust requesting a ruling under sec_301_7701-4 of the procedure and administration regulations facts the information submitted states that debtor was formed on date1 and filed a voluntary petition for relief under chapter of the bankruptcy code in the united_states bankruptcy court on date2 on date3 debtor submitted to the bankruptcy court a plan_of_reorganization on date4 the plan_of_reorganization was confirmed by the bankruptcy court on date5 trust was established and approved by the bankruptcy court to facilitate the liquidation of the estate the initial term of trust was for three years ending on date6 on date7 the bankruptcy court extended trust’s term until date8 pursuant to the provisions of the trust agreement trust was created for the purpose of liquidating the assets of trust with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short term certificates of deposit in banks or other savings institutions or other temporary liquid_assets such as treasury bills such investments must have a maturity_date of six months or less trust is required under the terms of trust to distribute to the beneficiaries of trust at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities trust provides that the beneficiaries of trust will be treated as the grantors and deemed owners of trust it further provides that the parties will value all assets transferred to trust consistently and use such values for all federal_income_tax purposes trust provides that the trustee of trust shall file tax returns as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations form sec_1041 u s income_tax return for estates and trusts have been filed on behalf of trust for year1 year2 and year3 plr-126067-14 trust consistent with the requirements set out in revproc_94_45 1994_2_cb_684 provides that the transfer of trust assets to trust will be treated for all federal tax purposes as a deemed transfer by debtor to the beneficiaries followed by a deemed transfer by the beneficiaries to trust trust represents that as of the date of its ruling_request submission trust has distributed approximately a of the assets of trust to its beneficiaries trust further represents that from its establishment trust has been formed and operated consistent with the conditions set forth in revproc_94_45 however the liquidating trustee of trust recently discovered that fraud was allegedly perpetrated by the debtor’s chief restructuring officer through fraudulent invoices overpayment of fees and other expenses trust represents that a review of the financials is required to assist in a criminal_referral and action to recover the assets funds from debtor’s chief restructuring officer a civil lawsuit against debtor’s chief restructuring officer in this matter has not been filed because the financial statement review and fraud investigation is ongoing the remaining assets of trust include certain causes of action that are the subject of litigation which are beyond the control of trust or the liquidating trustee accordingly trust represents that it is impossible for trust to completely liquidate by date8 under article vii of the trust agreement for trust multiple extensions of trust’s term may be obtained so long as bankruptcy court approval is obtained on a date within the period three months prior to the expiration of each extended term and the extension is necessary to the liquidation of trust assets in a manner that would maximize the value of such assets law and analysis sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code if it is formed with the objective if liquidating particular assets and not as an organization having as its purposes the carrying of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscure by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust plr-126067-14 revproc_94_45 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301_7701-4 section dollar_figure of revproc_94_45 provides that the trust instrument must contain a fixed or determinable termination_date that is generally not more than five years from the date of creation of the trust and that is reasonable based on all the facts and circumstances if warranted by the facts and circumstances provided for in the plan and trust instrument and subject_to the approval of the bankruptcy court with jurisdiction over the case upon a finding that the extension is necessary to the liquidating purpose of the trust the term of the trust may be extended for a finite term based on its particular facts and circumstances the trust instrument must require that each extension be approved by the court within months of the beginning of the extended term conclusions revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly based on the representations made and the information submitted we rule that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the regulations additionally based on the facts and circumstances of this case and on the representations made we rule that an extension of time of trust’s term to date9 will not adversely affect the determination that trust is a liquidating_trust under sec_301_7701-4 except as expressly set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted as part of the ruling_request it is subject_to verification on examination plr-126067-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
